USDC IN/ND case 2:21-cv-00176-JTM-JPK document 12 filed 08/31/21 page 1 of 5


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

 FRANK EDWARD STORK,

               Plaintiff,

                      v.                                     No. 2:21 CV 176

 JARED HAVENS, et al.,

               Defendants.

                                 OPINION and ORDER

       Frank Edward Stork, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. 1 (DE # 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint to determine whether it states a claim for relief. The court must bear in

mind that “[a] document filed pro se is to be liberally construed.” Erickson v. Pardus, 551

U.S. 89, 94 (2007) (quotation marks and citation omitted).

       Stork alleges that on January 3, 2021, he was staying at the Days Inn motel in

Merrillville, Indiana. He drove to a nearby gas station to buy a cup of coffee, and when

he was returning to the motel, he claims he was unlawfully pulled over by Officers

Jared Havens, Scott Shaginaw, and Jam Medwetz of the Hobart Police Department on a

“false allegation” of failure to signal. He claims Officer Havens immediately ran up to

him with his gun drawn for no reason, and that all three officers punched and kicked




      1 Upon Stork’s request, he was granted until August 13, 2021, to file an amended
complaint. He was cautioned that if he did not file an amended complaint by the
deadline, the court would proceed to screen the original complaint. (DE # 10.) The
deadline has passed and no amended complaint has been filed.
USDC IN/ND case 2:21-cv-00176-JTM-JPK document 12 filed 08/31/21 page 2 of 5


him several times, tazed him, and allowed their K-9 to bite him, even though he was

cooperating with them and doing nothing illegal. He further alleges that the officers

“falsified their reports” in an attempt to “justify their misconduct” by lying about the

reason they stopped him and his conduct during the stop. He sues for false arrest and

excessive force, seeking $10 million in damages.

       Stork is presently under indictment in this District for possessing a firearm

following a felony conviction as a result of his arrest by Hobart police on January 3,

2021. 2 See United States v. Stork, 2:21-CR-0007-JTM-JEM (N.D. Ind. filed Jan. 21, 2021). In

the criminal case, he is expressly challenging the validity of the traffic stop and the

officers’ actions during the stop. Id., DE # 25. In a motion to suppress filed on May 24,

2021, he argues that the police “without lawful authority stopped the Defendant’s

vehicle, detained the Defendant, and searched his vehicle.” Id. ¶ 2. He asserts that the

police officers “lacked reasonable suspicion and/or probable cause that the Defendant

was committing a traffic violation and the Defendant was committing a crime. Thus, the

stop, search of his vehicle and any continued detention violated the Fourth Amendment

to the United States Constitution.” Id. ¶ 3. He further argues that the “police’s use of

excessive force . . . violated his right to be free from unreasonable searches under the




       2 The court is permitted to take judicial notice of public records at the pleading
stage. See FED. R. EVID. 201; Tobey v. Chibucos, 890 F.3d 634, 647 (7th Cir. 2018). State
court records reflect that Stork was originally charged in Lake County with a number of
offenses, including battery on a police officer and resisting arrest, but the charges were
dismissed after he was charged federally. See State of Indiana v. Stork, 45G02-2101-F5-
00003 (Lake Sup. Ct. dismissed Apr. 26, 2021), available at
https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6
ImdNU0w5NmNZUWFsOEsxbWVUWUJ2am5vaFYyT1BxYlBzclQxTFk5T1RXRVExIn1
9 (last visited Aug. 24, 2021).

                                             2
USDC IN/ND case 2:21-cv-00176-JTM-JPK document 12 filed 08/31/21 page 3 of 5


Fourth Amendment to the United States Constitution.” Id. ¶ 4. He asks that the court

suppress all items obtained during the search of his vehicle and bar any evidence

related to observations made by the officers during “the illegal stop and detention.” Id.

at 2. An evidentiary hearing on the motion to suppress is scheduled for October 13,

2021. Id., DE # 48.

       In effect, Stork is seeking to simultaneously litigate the same issues in both this

civil lawsuit and his pending criminal case. Permitting such “parallel civil litigation”

runs counter to “core principles of . . . comity, consistency, and judicial economy.”

McDonough v. Smith, 139 S. Ct. 2149, 2158 (2019). Allowing the civil case to proceed

while the criminal case is ongoing also “opens up another can of worms, because civil

discovery is much broader than criminal discovery—that is, criminal defendants can

learn a lot more about the prosecution’s case through civil discovery than they

otherwise would be able to in the criminal case alone.” Commodity Futures Trading

Comm’n v. Nowak, No. 19-CV-6163, 2020 WL 3050225, at *2 (N.D. Ill. June 8, 2020). “The

distinction between the two discovery protocols is not idle: criminal discovery is

narrower because of concerns that criminal defendants may use this information to

impede investigations into them, tamper with witnesses, or craft more airtight perjured

testimony.” Id.

       Stork’s claim that the officers fabricated evidence to use against him in the

criminal case poses particular problems. In Heck v. Humphrey, 512 U.S. 477 (1994), the

Supreme Court held that “in order to recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness


                                             3
USDC IN/ND case 2:21-cv-00176-JTM-JPK document 12 filed 08/31/21 page 4 of 5


would render a conviction or sentence invalid, a § 1983 plaintiff must prove that the

conviction or sentence has been reversed on direct appeal, expunged by executive

order, declared invalid by a state tribunal authorized to make such a determination, or

called into question by a federal court’s issuance of a writ of habeas corpus.” Thus, a

claim alleging fabricated evidence or other forms of wrongful prosecution cannot be

brought while “criminal proceedings are ongoing,” and instead accrues only when “the

criminal proceeding has ended in the defendant’s favor, or a resulting conviction has

been invalidated within the meaning of Heck.” McDonough v. Smith, 139 S. Ct. 2149, 2158

(2019).

          The Supreme Court has directed that “[i]f a plaintiff files a [civil] claim before he

has been convicted (or files any other claim related to rulings that will likely be made in

a pending or anticipated criminal trial), it is within the power of the district court, and

in accord with common practice, to stay the civil action until the criminal case . . . is

ended.” 3 Wallace v. Kato, 549 U.S. 384, 393-94 (2007); see also United States v. Kordel, 397

U.S. 1, 12 n.27 (1970) (observing that a court may stay a civil proceeding pending

resolution of criminal proceedings “when the interests of justice” require). “If the

plaintiff is ultimately convicted, and if the stayed civil suit would impugn that

conviction, Heck will require dismissal; otherwise, the civil action will proceed, absent

some other bar to suit.” Wallace, 549 U.S. at 394.



        3 The Seventh Circuit has instructed the district courts to apply Younger
abstention where a civil rights lawsuit overlaps with a pending criminal case. See
Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013). However, the Younger doctrine
applies to federal interference with ongoing state proceedings, whereas Stork’s criminal
case is pending in federal court.

                                                4
USDC IN/ND case 2:21-cv-00176-JTM-JPK document 12 filed 08/31/21 page 5 of 5


       That is the course the court will pursue here. This case will be stayed until such

time as the pending criminal case is resolved. If Stork wishes to proceed with this

lawsuit, he must move to lift the stay within 30 days after judgment is entered in the

criminal case. Depending on the outcome of the criminal case, the court will determine

at that time whether his civil rights case may proceed. See Wallace, 549 U.S. at 394.

       For these reasons, this action is STAYED pending the resolution of United States

v. Stork, 2:21-CR-0007-JTM-JEM (N.D. Ind. filed Jan. 21, 2021). The plaintiff is

ORDERED to file a motion to lift the stay within 30 days after judgment is entered in

the criminal case. He is CAUTIONED that if he does not do so, the stay will be

converted to a dismissal without prejudice. The Clerk is DIRECTED to

STATISTICALLY CLOSE this case.

                                          SO ORDERED.

       Date: August 31, 2021

                                           s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT




                                             5
